Citation Nr: 0948455	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-24 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for "growth bumps" on 
the back of the head.

5.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1972 to August 
1974, from September 1974 to November 1978, and from November 
1981 to December 1992.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO, inter alia, determined 
that new and material evidence had not been received to 
reopen previously denied claims of service connection for 
PTSD and a low back disability; denied service connection for 
tinnitus and a condition manifested by "growth bumps" on 
the back of the head; and denied a rating in excess of 10 
percent for osteoarthritis of the right knee.

In September 2009, the appellant testified at a Board hearing 
at the RO.  

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision holding that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by a claimant's description of the 
claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In 
its decision below, the Board has reopened the previously 
denied claim of service connection for PTSD.  Additional 
evidentiary development, however, is necessary prior to 
addressing the merits of the underlying claim.  Given the 
Court's decision in Clemons, on remand, the RO should 
consider the claim of service connection for a psychiatric 
disorder, including PTSD.

Additionally, a review of the record indicates that in July 
2007, the appellant raised a claim of entitlement to an 
increased rating for his service-connected left knee 
disability.  The record currently before the Board contains 
no indication that the claim has as yet been adjudicated.  
Thus, it is referred to the RO for appropriate action.

As set forth in more detail below, a remand is necessary with 
respect to the issues of entitlement to service connection 
for an acquired psychiatric disorder, including PTSD, a low 
back disability, tinnitus, and a skin disability, as well as 
the issue of entitlement to a rating in excess of 10 percent 
for osteoarthritis of the right knee.  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a November 1997 rating decision, the RO denied the 
appellant's original claim of service connection for a low 
back disability.  Although he was notified of the RO's 
decision and his appellate rights, he did not perfect an 
appeal within the applicable time period.

2.  In a March 2005 rating decision, the RO denied service 
connection for PTSD and determined that new and material 
evidence had not been received to reopen the previously 
denied claim of service connection for a low back disability.  
Although the appellant was notified of the RO's decision and 
his appellate rights, he did not perfect an appeal within the 
applicable time period.

3.  The evidence received since the last final rating 
decision denying service connection for PTSD and a low back 
disability relates to an unestablished fact necessary to 
substantiate the claims and raises a reasonable possibility 
of substantiating the claims of service connection for PTSD 
and a low back disability.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision which denied service 
connection for PTSD and determined that new and material 
evidence had not been received to reopen a previously denied 
claim of service connection for a low back disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 19.129, 19.192, 20.304 (2009).

2.  New and material evidence has been received to warrant 
reopening of the claims of service connection for PTSD and a 
low back disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. § 3.156 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2009).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
In light of the favorable decision below, the Board finds 
that any deficiency in VA's VCAA notice or development 
actions is harmless error.




Background

The appellant's service treatment records document several 
episodes of complaints of low back pain.  In December 1982, 
for example, he complained of low back pain for the past two 
weeks.  Examination was normal, with no loss of motion or 
other abnormalities.  The assessment was normal exam.  In May 
1990, the appellant sought treatment for low back pain after 
being involved in an automobile accident.  X-ray studies of 
the lumbar spine were normal.  The diagnosis was probable 
lumbar strain versus bruise to lumbar area.  In December 
1990, the appellant reported continued low back pain.  At his 
December 1992 military retirement medical examination, the 
appellant reported a history of low back pain for the past 
seven months.  He denied trauma and radiculopathy.  The 
appellant's spine was normal on clinical evaluation.  

The appellant's service treatment records also document 
several complaints of symptoms such as nervous trouble, panic 
attacks, and anxiety.  A psychiatric disorder, however, was 
not diagnosed during service.  At his December 1992 military 
retirement medical examination, the appellant reported a 
history of depression or excessive worry.  The examiner noted 
that the appellant had had a history of dizziness, 
palpitations, and chest pain in 1991 and 1992.  He noted that 
the appellant had been evaluated at that time by Internal 
Medicine and found to be free of congestive heart disease.  
Rather, the appellant had been diagnosed as having 
hypertension and panic attacks.  Psychiatric evaluation 
conducted at the time of the appellant's military retirement 
was normal.

In January 1993, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for several disabilities.  His application, 
however, is silent for any mention of a low back disability 
or a psychiatric disability, as is post-service medical 
evidence obtained in connection with the claim, including 
April 1993 VA orthopedic and general medical examinations.  

In April 1997, the appellant submitted numerous additional 
claims, including a claim of service connection for a low 
back disability.  He indicated that throughout his career, he 
had experienced pain and discomfort while carrying heavy back 
packs and loads of ammunition.  He indicated that his 
symptoms had increased in the years before his military 
retirement.  

In connection with his claims, the appellant underwent a 
series of VA medical examinations in September 1997.  At a VA 
general medical examination, he complained of intermittent 
low back pain.  No objective abnormalities of the low back 
were recorded, although the impression was low back pain, 
probably mechanical, with no evidence of lumbosacral 
radiculopathy.  At a VA orthopedic examination, the appellant 
complained of weakness, stiffness, and pain in his low back.  
Examination revealed no abnormalities of the low back.  The 
assessment was normal back exam.  

In a November 1997 rating decision, the RO denied service 
connection for a back condition, finding that although 
complaints of back pain were documented during service, the 
record contained no competent of any current low back 
disability.  The appellant was duly notified of the decision 
and his appellate rights in a November 1997 letter, but he 
did not appeal.  

In September 2002, the appellant submitted additional claims, 
including a request to reopen his claim of service connection 
for a low back disability.  In a May 2003 rating decision, 
the RO determined that new and material evidence had not been 
received to reopen the claim, noting that the record on 
appeal continued to contain no probative evidence of a post-
service low back disability.  The appellant was duly notified 
of the decision and his appellate rights in a May 2003 
letter, but he did not appeal.  

In July 2004, the appellant again submitted additional 
claims, including service connection for PTSD and a request 
to reopen his claim of service connection for a low back 
disability.  In a March 2005 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a low 
back disability, noting that the record on appeal contained 
no probative evidence of chronic low back condition which was 
related to service.  The RO also denied service connection 
for PTSD, noting that the record on appeal was negative for 
an in-service stressor or a diagnosis of PTSD.  The appellant 
was duly notified of the decision and his appellate rights in 
a March 2005 letter, but he did not appeal within the 
applicable time period.  

In July 2005, the appellant submitted several additional 
claims, including a request to reopen his claims of service 
connection for a low back disability and PTSD.  Because this 
statement contained no indication that the appellant 
disagreed with the March 2005 determination and wished to 
contest the result on appellate review, it did not constitute 
a notice of disagreement.  See 38 C.F.R. § 20.201.  Neither 
the appellant nor his representative contend otherwise.  The 
RO duly treated the communication as a request to reopen.  
See also 38 C.F.R. § 20.304 (providing that the filing of 
additional evidence after receipt of notice of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal from that determination).

In support of his request to reopen, in July and August 2005, 
the appellant submitted private medical records, including an 
April 2005 letter from a private physician noting that the 
appellant had been seen recently for various industrial 
injuries, including to his low back.  The physician opined 
that as a result of his injuries, the appellant was not able 
to perform his duties at work.  

Also submitted was an August 2005 letter from Craig Brown, 
M.D., of the San Diego Center for the Treatment of Mood 
Disorders, who noted that the appellant had been feeling much 
calmer and had discontinued his use of medications such as 
Xanax.  He noted that the appellant had asked him for an 
evaluation for PTSD in order to obtain benefits from VA.  He 
noted that he had never addressed any service-related issues 
in treating the appellant.  

In a May 2006 rating decision, the RO determined that new and 
material evidence had not been received to reopen the claims 
of service connection for PTSD and a low back disability.  
This appeal ensued.  

In support of his appeal, the appellant submitted additional 
evidence.  In a June 2006 letter, Harbinder S. Chadha, M.D., 
a private orthopedic surgeon, indicated that he had treated 
the appellant in April 2004 for various complaints, including 
low back pain.  At that time, an MRI was conducted and was 
normal.  Dr. Chadha acknowledged that although the appellant 
had sustained an injury to his back on the job, in checking 
the appellant's military medical history, he noted old 
injuries.  Thus, Dr. Chadha indicated that he could 
"definitely say with all of my medical experience [the 
appellant's] injuries are military related."  

In an August 2006 letter, a private psychologist indicated 
that he had recently conducted an evaluation of the appellant 
at his request to support his claim of service connection for 
PTSD.  After conducting the evaluation, the psychologist 
indicated that his findings pointed toward PTSD in the 
appellant.  

In an August 2007 letter, Dr. Chadha indicated that the 
appellant currently had degenerative arthritis of the spine 
with radiculopathy.  He further noted that the appellant had 
had episodes of back pain with associated radiculopathy 
during service.  In conclusion, Dr. Chadha indicated that it 
was his opinion that the appellant's current lumbar spine 
disability was causally related to his military service.  

In an October 2007 letter, the private psychologist who had 
previously examined the appellant indicated that after 
reviewing documentation provided by the appellant, as well as 
considering his detailed description of duties during active 
duty, it appeared that the appellant met the criteria for a 
diagnosis of PTSD.  

At his September 2009 Board hearing, the appellant testified 
with respect to his in-service stressors.  He indicated that 
during his tour of duty in Kuwait, he and a young corporal 
became lost in a sand storm.  He indicated that they heard a 
lot of gunfire and did not know what to do, as he had heard 
that others had been captured and tortured.  He indicated 
that although he eventually found his way, he was very 
frightened by the incident.  




Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection for certain diseases, including arthritis 
and a psychosis, may be also be established on a presumptive 
basis by showing that such a disease manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from active service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  In 
such cases, the disease is presumed under the law to have had 
its onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a) 
(2009).

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV)); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressors occurred.  38 C.F.R. § 
3.304(f) (2009); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of such veteran's 
service, then his or her lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

New and material evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1100, 20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, the credibility of newly presented evidence 
must be presumed unless evidence is inherently incredible or 
beyond competence of witness).


Analysis

As delineated in detail above, in a March 2005 rating 
decision, the RO denied service connection for PTSD and 
determined that new and material evidence had not been 
received to reopen a previously denied claim of service 
connection for a low back disability.  The appellant was duly 
notified of the decision and his appellate rights in a March 
2005 letter.  Although the appellant submitted additional 
evidence to the RO prior to the expiration of the appeal 
period, as set forth above, he did not otherwise initiate or 
perfect an appeal during that time.  He does not contend 
otherwise.  38 C.F.R. § 20.304 (2009) (providing that except 
in cases where the submission of additional evidence requires 
the issuance of a supplemental statement of the case pursuant 
to 38 C.F.R. § 19.31, the filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination).  Thus, the Board finds that the March 
2005 rating decision is final and not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2009).

In this appeal, the appellant seeks to reopen his claims of 
service connection for PTSD and a low back disability.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

As it applies to this claim, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2009).

With these considerations, the Board has reviewed all of the 
evidence of record, with particular attention to the 
additional evidence received since last final rating decision 
in March 2005.  Applying the facts in the case to the 
criteria set forth above, the Board concludes that new and 
material evidence has been received to reopen the previously 
denied claims of service connection for PTSD and a low back 
disability.  

As noted, the appellant's claim of service connection for 
PTSD was previously denied by the RO on the basis that the 
record did not contain medical evidence of a diagnosis of 
PTSD, nor did it contain evidence of any in-service stressor.  
The appellant has now provided such evidence.  As discussed 
in detail above, in an October 2007 letter, a private 
psychologist indicated that after reviewing documentation 
provided by the appellant, as well as considering his 
detailed description of duties during active duty, it 
appeared that the appellant met the criteria for a diagnosis 
of PTSD.  The appellant also provided testimony regarding his 
claimed in-service stressor at a September 2009 Board 
hearing.  

With respect to the appellant's claim of service connection 
for a low back disability, the record on appeal shows that it 
was previously denied by the RO on the basis that the record 
did not contain competent evidenced of a current low back 
disability which was related to service.  As discussed in 
detail above, the appellant has submitted June 2006 and 
August 2007 letters from a private orthopedic surgeon in 
which the physician noted that the appellant currently had 
degenerative arthritis of the spine with radiculopathy which 
was casually related to his military service.  

Obviously, this additional evidence is new in that it was not 
previously of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate the claims.  
Additionally, presuming the credibility of the appellant's 
hearing testimony and in light of the favorable medical 
opinions submitted by the appellant, the additional evidence 
received raises a reasonable possibility of substantiating 
the claims of service connection for PTSD and a low back 
disability.  For these reasons, the Board finds that the 
additional evidence received since the final March 2005 
rating decision is new and material evidence within the 
meaning of 38 C.F.R. § 3.156.  The claims of service 
connection for PTSD and a low back disability are therefore 
reopened.

Although adequate for the limited purposes of reopening the 
claim, the additionally received evidence is not sufficient 
to allow the grant of the benefits sought.  See e.g. Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).

Once a claim is reopened, the statutory duty to assist is 
triggered.  See 38 U.S.C.A. § 5103.  For reasons explained 
below, additional development is necessary before the Board 
may proceed to a decision on the merits.


ORDER

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for PTSD is granted.

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for a low back disability is granted.


REMAND

For numerous reasons, the record on appeal is not yet 
complete.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to obtain relevant records from a Federal 
department or agency, including records from the service 
department.  Indeed, VA may only end its efforts if it is 
concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  38 C.F.R. § 
3.159(c)(2).  

With respect to obtaining records not in the custody of a 
Federal department or agency, such as records from private 
medical care providers, VA is obligated to make reasonable 
efforts to obtain such records.  38 C.F.R. § 3.159(c)(1).  
Such reasonable efforts will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  A follow-up request is not 
required if a response to the initial request indicates that 
the records sought do not exist or that a follow-up request 
for the records would be futile.  

A review of the record indicates that the appellant has 
identified multiple treatment providers who possess medical 
records pertinent to his claims, yet the RO has not sought to 
obtain these records.  

For example, the appellant has indicated that treatment 
records pertaining to his claims are available at Balboa 
Naval Medical Center.  He has also reported that he has 
received treatment at the VA Medical Center in San Diego.  
Complete records from these facilities have not been 
requested.  

Additionally, in August 2005, the appellant provided a 
completed VA Form 21-4142 for the purposes of obtaining 
records of treatment he received in 2002 and 2003 from Craig 
A. Brown, M.D., for PTSD and anxiety.  No effort to obtain 
these records was made.  The record on appeal also shows that 
the appellant has received medical treatment from numerous 
other private physicians and clinics, including Dr. Chadha of 
Lenihad, Selecky, and Chadha Orthopaedics; Peter Rullan, 
M.D., of the Dermatology Institute; and Charles E. Bower, 
M.D., the appellant's primary care physician since 1999.  VA 
has a duty to assist the appellant in obtaining treatment 
records from these providers.  38 C.F.R. § 3.159(c)(1).  

With respect to the appellant's claim of service connection 
for a psychiatric disorder, including PTSD, the RO has not 
yet made a determination as to whether the appellant engaged 
in combat with the enemy during service.  The record on 
appeal appears to be incomplete in this regard as the 
appellant's service personnel records have not yet been 
requested.  Alternatively, the RO has not yet considered 
whether an attempt to corroborate the appellant's reported 
in-service stressors is necessary.  

The Board also finds that given the evidence of record, VA 
medical examinations are necessary prior to further appellate 
consideration of the appellant's claims of service connection 
for an acquired psychiatric disorder, a low back disability, 
tinnitus, and growth bumps on the back of the head.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (discussing 
the four elements to consider in determining whether a VA 
medical examination must be provided).

A VA medical examination is also necessary with respect to 
the appellant's claim of entitlement to a rating in excess of 
10 percent for his service-connected right knee disability.  
In that regard, the Board notes that VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and evidence of 
record.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
that regard, the Court has held that a veteran can be rated 
separately for different manifestations of the same injury, 
where "none of the symptomatology for any one of [the] 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions," and that such 
combined ratings do not constitute pyramiding prohibited by 
38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).

VA Office of General Counsel has provided guidance in this 
regard concerning rating disabilities of the knee.  In 
essence, VA General Counsel stated that compensating a 
claimant for separate functional impairment under Diagnostic 
Code 5257 (for instability) and Diagnostic Code 5003 (for 
arthritis and limitation of motion or arthritis and painful 
motion) does not constitute pyramiding.  See VA O.G.C. Prec. 
Op. No. 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997); see also VA O.G.C. Prec. Op. No. 9-98 (Aug. 
14, 1998), published at 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and Diagnostic 
Code 5261, based on limitation of flexion and extension, may 
be assigned for disability of the same joint, if none of the 
symptomatology on which each rating is based is duplicative 
or overlapping.  See VA O.G.C. Prec. Op. No. 9-2004, (Sept. 
17, 2004).

The RO has not yet considered whether any of the appellant's 
right knee symptoms warrant separate compensable ratings.  
Thus, after obtaining the results of the VA medical 
examination, the RO should consider whether all applicable 
symptomatology attributable to the left knee disability is 
appropriately rated, to include whether any surgical scars, 
instability, arthritis, limitation of flexion, and limitation 
of extension, merit separate disability ratings.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
information or authorization from the 
appellant, the RO should seek to obtain 
records of treatment from Balboa Naval 
Hospital and the San Diego VAMC.  The RO 
should continue efforts to locate such 
records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  In the event the 
information is not available, a written 
statement to that effect should be 
included in the record.

2.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records, and 
request copies of service personnel 
records pertaining to the appellant for 
all three of his periods of active 
service.  The RO should continue efforts 
to locate such records until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
the event the information is not 
available, a written statement to that 
effect should be included in the record.

3.  After obtaining any necessary 
information or authorization from the 
appellant, the RO should make reasonable 
efforts, as described in 38 C.F.R. 
§ 3.159(c)(1), to obtain records of 
treatment from Craig A. Brown, M.D.; 
Harbinder S. Chadha, M.D., of Lenihad, 
Selecky, and Chadha Orthopaedics; Peter 
Rullan, M.D., of the Dermatology 
Institute; and Charles E. Bower, M.D.

4.  The RO should then review the claims 
file for the purpose of determining 
whether the appellant served in combat 
with the enemy.  If the RO determines 
that the appellant did not serve in 
combat with the enemy, the RO should 
consider whether an attempt to 
corroborate the appellant's claimed 
stressful experiences in service through 
all appropriate means, is necessary.  

5.  The appellant should be scheduled for 
a VA psychiatric examination to determine 
the nature and etiology of any 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should be 
requested to provide an opinion as to 
whether the appellant has symptoms that 
meet the diagnostic criteria for PTSD, 
due to either combat stressors or a 
corroborated noncombat stressor, 
depending on the findings of the RO.  If 
another psychiatric diagnosis is deemed 
appropriate, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that such psychiatric disorder is 
causally related to the appellant's 
active service or any incident therein.   
The report of examination should include 
a complete rationale for all opinions 
rendered.

6.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
his current low back disability.  The 
claims folder must be provided to the 
examiner for review in connection with 
the examination.  After examining the 
appellant and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
whether it is at least as likely as not 
that any current low back disability 
identified on examination is causally 
related to the appellant's active service 
or any incident therein, or is causally 
related to or aggravated by any service-
connected disability, including his 
service-connected right and left knee 
disabilities.  The report of examination 
should include a complete rationale for 
all opinions rendered.

7.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
his current tinnitus.  The claims folder 
must be provided to the examiner for 
review in connection with the 
examination.  After examining the 
appellant and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
whether it is at least as likely as not 
that any current tinnitus identified on 
examination is causally related to the 
appellant's active service or any 
incident therein.  The report of 
examination should include a complete 
rationale for all opinions rendered.

8.  The appellant should be afforded a VA 
dermatology examination for the purposes 
of determining the nature and etiology of 
his claimed growths or nodules on the 
back of his head.  The claims folder must 
be provided to the examiner for review in 
connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should 
provide an opinion, with supporting 
rationale, as to whether the appellant's 
reported growths/nodules on the back of 
his head are part and parcel of his 
service-connected acne keloidalis, or 
whether the condition is a separate 
dermatological disability.  If so, the 
examiner should provide an opinion as to 
whether such distinct dermatological 
disability is causally related to the 
appellant's active service or any 
incident therein.  The report of 
examination should include a complete 
rationale for all opinions rendered.

9.  The appellant should be afforded a VA 
medical examination to determine the 
nature and severity of his service-
connected right knee disability.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  In the examination 
report, the examiner should delineate all 
symptoms or pathology attributable to the 
service-connected right knee disability, 
to include any scars, instability, 
arthritis, limitation of flexion, 
limitation of extension, or painful 
motion.  The examiner should also assess 
the severity of each symptom and 
specifically note whether and to what 
extent any musculoskeletal disability 
results in limitation of function due to 
pain, loss of motion due to weakened 
movement, excess fatigability, or 
incoordination.  The report of 
examination should include a complete 
rationale for all opinions rendered.

10.  After conducting any additional 
development deemed necessary, the RO 
should reconsider the appellant's claims.  
If the benefits sought remain denied, the 
appellant and his representative should 
be provided a Supplemental Statement of 
the Case and an appropriate period of 
time to respond.  The Statement of the 
Case should specifically document the 
RO's consideration of the appellant's 
combat status and whether all applicable 
right knee symptomatology is 
appropriately rated.

The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


